 

Exhibit 10.3

 

Amendment To Employment Agreement

 

THIS AMENDMENT (this “Amendment”) is made by and between NAVTEQ CORPORATION (the
“Company”), and JOHN MACLEOD (“Executive”).  Capitalized terms used but not
otherwise defined in this Amendment shall have the meanings ascribed to them in
that certain Employment Agreement by and between the Company and Executive dated
September 18, 2000 (the “Agreement”).

 

WHEREAS, the Company and Executive are parties to the Agreement; and

 

WHEREAS, Section 15 of the Agreement provides that the parties may amend the
Agreement at any time in writing; and

 

WHEREAS, the Company and Executive wish to amend the Agreement to incorporate
certain changes made necessary by Section 409A of the Internal Revenue Code and
to provide for the payment to Executive of a pro-rata target bonus in the event
his employment is terminated by the Company without Cause or by Executive with
Good Reason.

 

NOW THEREFORE, intending to be legally bound hereby, the parties hereby amend
the Agreement as follows:

 

1.     Section 4(b) of the Agreement is deleted in its entirety and replaced by
the following:

 

                                                                                             
(b)           In the event the Employment Period is terminated by the Company
without Cause or by Executive with Good Reason (as defined in Section 4(f)
below), Executive shall be entitled to (i) receive from the Company an amount
equal to Executive’s Base Salary and a pro rata target bonus for the year of
termination, and (ii) continue to participate in all of the Company’s employee
benefit programs for which all senior executive employees of the Company and its
Subsidiaries are then generally eligible (other than bonus and incentive
compensation plans) from the date of such termination through the first
anniversary of the date of such termination.  The amount described in Section
4(b)(i) will be paid within 10 days following the delivery of the General
Release described below in Section 4(d), provided that such General Release has
by then become irrevocable.

 

2.     The first sentence of Section 4(d) is deleted in its entirety and
replaced with the following:

 

                                                                                               
Notwithstanding anything in this Section 4 to the contrary, Executive shall only
be entitled to receive, and the Company shall only be obligated to provide, the
payments and benefits set forth in Section 4(b) above if Executive has executed
and delivered to the Company a General Release in form and substance
substantially similar to Exhibit A attached hereto within 30 days following the
termination of the Employment Period and, then, for only so long as Executive
has not breached any provision of Section 5 of this Agreement or any provision
of

 

 

--------------------------------------------------------------------------------


 

                                                                                               
that certain Proprietary Information and Inventions Agreement, dated as of the
date hereof, by and between Executive and the Company (the “Proprietary Rights
Agreement”).

 

3.     The last two subsections of Section 4 are re-designated as subsections
(e) and (f).

 

4.     Section 4(f) of the Agreement is deleted in its entirety and replaced
with the following:

 

(f)            For purposes of this Agreement, “Good Reason” means (i) a
significant diminution by the Company of Executive’s duties and responsibilities
as compared to the duties and responsibilities of Executive as of the date
hereof and/or (ii) a material reduction by the Company of Executive’s Base
Salary; provided, however, that neither of the foregoing will constitute “Good
Reason” unless: (x) Executive provides the Company with written objection of the
event or condition within 90 days following the occurrence thereof, (y) the
Company does not reverse or otherwise cure the event or condition within 30 days
of receiving that written objection, and (z) Executive resigns his employment
within 240 days following the expiration of that cure period.

 

5.     Section 4 of the Agreement is amended by the addition of a new subsection
(g) as follows:

 

(g)                                  Timing of Payments Following Separation
from Service.  Notwithstanding the foregoing, if the termination of employment
giving rise to the payments described in Section 4(b) is not a “Separation from
Service” within the meaning of Treas. Reg. § 1.409A-1(h)(1) (or any successor
provision), then the amounts otherwise payable pursuant to Section 4(b)(i) will
be deferred and will not be paid until such time as Executive experiences a
Separation from Service.  In addition, to the extent compliance with the
requirements of Treas. Reg. § 1.409A-3(i)(2) (or any successor provision) is
necessary to avoid the application of an additional tax under Section 409A of
the Internal Revenue Code of 1986, as amended, to amounts payable under Section
4(b), those amounts that would otherwise be paid within six months following
Executive’s Separation from Service (taking into account the preceding sentence
of this Section 4(g)) will instead be deferred (without interest) and paid to
Executive in a lump sum immediately following that six-month period.  This
provision shall not be construed as preventing the application of Treas. Reg. §
1.409A-1(b)(9)(iii) to amounts payable hereunder.

 

6.     Except as otherwise amended by this Amendment, the parties hereby confirm
that all of the other terms and provisions of the Agreement remain in full force
and effect and remain unchanged.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer, and Executive has executed this Amendment, in each case
on the 26 day of September, 2007.

 

 

 

 

NAVTEQ CORPORATION

 

 

 

 

 

 

By:

 /s/ Judson Green

 

 

 

 

 

 

 

 

 

 

Name & Title:

Judson Green

 

 

 

President & CEO

 

 

 

 

 

 

 

 

 

 

JOHN MACLEOD

 

 

 

 

 

 

 

 

 /s/ John MacLeod

 

 

3

--------------------------------------------------------------------------------